EXHIBIT 10.3
 
 
FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE


This First Amendment to Third Amended and Restated Senior Secured Convertible
Promissory Note (“Second Amendment”) is made and entered into this ___ day of
December, 2011 by EAU Technologies, Inc., a Delaware corporation (the “Company”)
and Water Science, LLC, a Florida limited liability company (“Holder”).


BACKGROUND


WHEREAS, Company and Holder executed and delivered that certain Third Amended
and Restated Senior Secured Convertible Promissory Note, dated October 21, 2010,
in the original principal amount of $3 million (the “Original Note”);


WHEREAS, Company and Holder executed and delivered that certain First Amendment
to the Original Note, dated March 10, 2009 (the “First Amendment”); and


WHEREAS, the Company and the Holder desire to execute and deliver this First
Amendment to Third Amendment to the Original Note.


NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Holder do hereby agree as
follows:


1.           Section 3(a) of the Original Note, as amended by the Third
Amendment, is hereby deleted in its entirety and the following is hereby
inserted in its place:


Maturity Date.  The Company shall pay the principal amount outstanding hereunder
together with accrued and unpaid interest thereon and any other amounts payable
to Holder in respect of this Note on the earlier of (i) November 30, 2013, or
(ii) the acceleration of the maturity of this Note by Holder pursuant to Section
(6)(b)(i), (the earlier of such dates, the “Maturity Date”), unless otherwise
converted into Common Stock in accordance with Section 7.


2.           Except as expressly set forth herein, the Original Note, as amended
by the First Amendment, Second Amendment and Third Amendment, shall remain
unchanged and unmodified and in full force and effect.


3.           All capitalized terms not otherwise defined in this Third Amendment
shall have the meanings assigned to them in the Original Note, as amended by the
First Amendment and Second Amendment.
 
4.           This Third Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, with the same effect as if the
signatures thereto were in the same instrument.
 
[Remainder of page intentionally left blank.  Signatures on following page.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Third
Amendment under seal on the date first above written.
 
 

  Company:     EAU TECHNOLOGIES, INC.                  
 
By:
/s/ Wade Bradley       Wade Bradley       Chief Executive Officer          

 
 
 

  Holder:     WATER SCIENCE, LLC                  
 
By:
/s/ Peter Ullrich       Peter Ullrich       Manager          

 



 
 
 
 

--------------------------------------------------------------------------------

 